UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                             Senior Airman GRANT C. BETTS
                                  United States Air Force

                                             ACM 38432

                                            27 May 2014

         Sentence adjudged 3 June 2013 by GCM convened at Hanscom Air Force
         Base, Massachusetts. Military Judge: Mark L. Allred (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 8 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: Colonel Randall G. Snow.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                        MARKSTEINER, MITCHELL, and WEBER
                              Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             LEAH M. CALAHAN
             Deputy Clerk of the Court